                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

CHARLES ALPINE,                             )
                                            )
               Petitioner,                  )
                                            )
               v.                           )       2:19-CV-00068-LEW
                                            )
JIMMY SMITH,                                )
                                            )
               Warden                       )

                    ORDER AFFIRMING RECOMMENDED DECISION
                           OF THE MAGISTRATE JUDGE

       On February 22, 2019, the United States Magistrate Judge filed with the court, with copy

to Petitioner, his Recommended Decision on Petition for Writ of Habeas Corpus. On March 18,

2019, Petitioner filed his Objection.

       I have reviewed and considered the Recommended Decision and the Objection, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Recommended Decision; and I concur with the recommendations of the United States Magistrate

Judge for the reasons set forth in the Recommended Decision, and determine that no further

proceeding is necessary.

       It is therefore ORDERED that the Recommended Decision of the Magistrate Judge is

hereby AFFIRMED and ADOPTED. The motion for habeas relief under 28 U.S.C. § 2241 is

DENIED and DISMISSED without an evidentiary hearing.

       It is further ORDERED that no certificate of appealability will issue from this Court

because the Petitioner has not made a substantial showing of the denial of a constitutional right

within the meaning of 28 U.S.C.A. § 2253(c)(2).

       SO ORDERED.

       Dated this 9th day of April, 2019.                    /s/ Lance E. Walker
                                                           U.S. DISTRICT JUDGE
